 Case 0:19-cv-60883-KMW Document 70-3 Entered on FLSD Docket 07/10/2020 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-CV-60883-WILLIAMS/VALLE

       REINIER FUENTES,

               Plaintiff,
       vs.

       CLASSICA CRUISE OPERATOR, LTD., INC.,

              Defendant.
       __________________________________/

                                       PLAINTIFF’S WITNESS LIST

PRESIDING JUDGE:                                                PLAINTIFF’S                 DEFENDANT’S
                                                                ATTORNEY:                   ATTORNEY:
Hon. Kathleen M. Williams
                                                                John P. Fischer, Esq.       William Clair, Esq.
                                                                Michael T. Flanagan, Esq.   Annalisa Gutierrez,
                                                                                            Esq.
TRIAL DATE(S):                                                  COURT                       COURTROOM
                                                                REPORTER:                   DEPUTY:
TBD


PLF.    DEF.    LIVE or BY   DIRECT     CROSS      ADDRESS      DESCRIPTION OF WITNESS             EXHIBIT(S)
NO.     NO.    DEPOSITION     (est.)     (est.)

 1.                  Live      90         90      c/o Fischer   Reinier Fuentes - Plaintiff’s
                                                   Redavid,     Witness who has
                                                    PLLC        knowledge of liability and
                                                                damages.
 2.                  Live      45         30      c/o Fischer   Lilian Rodriuez – Plaintiff’
                                                   Redavid,     wife who has knowledge of
                                                    PLLC        the incident and Plaintiff’s
                                                                damages
 3.                  Live      60         60      c/o Fischer   Dr. Stephen Wender –
                                                   Redavid,     Plaintiff’s expert medical
                                                    PLLC        witness to testify regarding
                                                                causation, permanency,
                                                                disabilities sustained and
                                                                reasonableness and
                                                                necessity of past and future
                                                                medical care and the costs
                                                                thereof.
 4.                  Live      90         90      Security      Kim E. Petersen.
                                                  Dynamics
Case 0:19-cv-60883-KMW Document 70-3 Entered on FLSD Docket 07/10/2020 Page 2 of 3



                                     1620 West       Mr. Petersen is an expert in
                                     Oakland Park    forensic security in the
                                     Blvd., Suite    maritime context. He will
                                     200             testifying regarding the
                                     Oakland         foreseeability and
                                     Park, FL        preventability of the May
                                     33311           13, 2018 assault and battery
                                                     and the security methods
                                                     implemented by the
                                                     Defendant on the vessel as
                                                     it relates to reasonable
                                                     security measures.
5.           Live      60      30    South Florida   Dr. Michael R. Gombosh.
                                     International
                                     Orthopaedics,  Dr. Gombosh was
                                     P.A. 925 NE    Plaintiff’s treating surgeon
                                     30th Terrace,  who treated and evaluated
                                     Suite 102,     Plaintiff following his
                                     Homestead,     injuries on May 13, 2018.
                                     FL 33033       He will testify regarding his
                                                    treatment of the Plaintiff,
                                                    his diagnosis,
                                                    interpretations of films and
                                                    surgeries performed.
6.        Deposition   60      30    c/o Hamilton CSO Prajwal Moras.
                                     Miller &       This is Defendant’s
                                     Birthisel, LLP employee on the vessel that
                                     150 SE 2nd     has knowledge regarding
                                     Ave, Suite     the incident, training
                                     1200           provided by the Defendant,
                                     Miami, FL      procedures on the vessel
                                     33131          for security and for the
                                                    actions taken by the
                                                    Defendant in
                                                    preventing/responding to
                                                    the incident
7.        Deposition   60      30    c/o Hamilton Security Guard Azzad
                                     Miller &       Sayyed.
                                     Birthisel, LLP
                                     150 SE 2nd     This is Defendant’s
                                     Ave, Suite     employee on the vessel that
                                     1200           has knowledge regarding
                                     Miami, FL      the incident, training
                                     33131          provided by the Defendant,
                                                    procedures on the vessel
                                                    for security and for the
                                                    actions taken by the
Case 0:19-cv-60883-KMW Document 70-3 Entered on FLSD Docket 07/10/2020 Page 3 of 3



                                                      Defendant in
                                                      preventing/responding to
                                                      the incident
8.        Deposition    60      60   c/o Hamilton     Grant Plummer.
                                     Miller &
                                     Birthisel, LLP   This is Defendant’ s
                                     150 SE 2nd       Corporate Representative
                                     Ave, Suite       who has knowledge, on
                                     1200             behalf of Defendant, of the
                                     Miami, FL        factual basis for affirmative
                                     33131            defenses, training provided
                                                      to employees, policies and
                                                      procedures related to
                                                      security measures aboard
                                                      the vessel and the incident
                                                      in question.
9.         Live (if    30 min   15   Riviera Beach    Police Officer Bethea, W.
          necessary)                 Police           M. (5909)
                                     Department       This individual may have
                                      600 W Blue      information regarding the
                                      Heron Blvd.     investigation of Plaintiff’s
                                     Riviera          alleged incident.
                                     Beach,
                                     Florida 33404
